         Case 3:20-cr-00331-MO         Document 18      Filed 03/10/21   Page 1 of 1




                             UNITED STATES DISTRICT COURT

                                  DISTRICT OF OREGON

UNITED STATES OF AMERICA                            3:20-cr-00331-MO

                v.                                  ORDER DISMISSING INFORMATION
                                                    WITH PREJUDICE
TRAVIS WILLIAMS,

                Defendant.


       This matter, having come before the Court on the government’s motion to dismiss the

information with prejudice, and the Court being fully advised;

       IT IS HEREBY ORDERED that the information against Defendant, Travis Williams, in

the above-captioned case, filed on August 11, 2020 be DISMISSED with prejudice.

              10 2021
Dated: March ____,


                                                    ________________________________
                                                    HONORABLE MICHAEL W. MOSMAN
                                                    United States District Judge

Presented by:

SCOTT ERIK ASPHAUG
Acting United States Attorney


/s/ Ashley R. Cadotte_______________
ASHLEY R. CADOTTE, OSB #122926
Assistant United States Attorney


Order Dismissing Information with Prejudice                                            Page 1
